
	

115 S1202 IS: Little Rock Central High School National Historic Site Boundary Modification Act
U.S. Senate
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1202
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2017
			Mr. Cotton (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To modify the boundary of the Little Rock Central High School National Historic Site, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Little Rock Central High School National Historic Site Boundary Modification Act.
 2.Little Rock Central High School National Historic Site boundary modificationSection 2 of Public Law 105–356 (112 Stat. 3268) is amended— (1)by redesignating subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f), respectively;
 (2)by inserting after subsection (a) the following:  (b)Boundary modificationThe boundary of the historic site is modified to include the 7 residences on South Park Street in Little Rock, Arkansas, consisting of 1.47 acres, as generally depicted on the map entitled Central High School National Historic Site Proposed Boundary, numbered 037/80,001, and dated August, 2004.; and
 (3)in subsection (d) (as redesignated by paragraph (1))— (A)in paragraph (1), by striking (1) The Secretary and inserting the following:
					
 (1)In generalThe Secretary; (B)in paragraph (2), by striking (2) The Secretary and inserting the following:
					
 (3)CoordinationThe Secretary; and (C)by inserting after paragraph (1) the following:
					
						(2)Cooperative agreements for the preservation and interpretation of certain properties
 (A)In generalThe Secretary may enter into cooperative agreements with the owners of the 7 residences described in section 2(b), pursuant to which the Secretary may use appropriated funds to mark, interpret, improve, restore, and provide technical assistance with respect to the preservation and interpretation of the properties.
 (B)InclusionsAn agreement entered into under subparagraph (A) shall include a provision specifying that no changes or alterations shall be made to the exterior of the properties subject to the agreement, except by the mutual agreement of the parties to the agreement..
				
